



COURT OF APPEAL FOR ONTARIO

CITATION: Slade v. Tanfi Limited, 2016 ONCA 326

DATE: 20160502

DOCKET: C60028

Doherty, MacPherson and Miller JJ.A.

BETWEEN

James Harold Frederick
    Slade and Nancy Jean Slade

Applicants (Appellants)

and

Tanfi Limited

Respondent (Respondent)

James Slade, in person

Syed Abid Hussain, for the respondent

Heard: April 29, 2016

On appeal from the judgment of Justice
Frederick
    L.
Myers of the Superior Court of Justice, dated February 3, 2015.

ENDORSEMENT


[1]

The appellants James and Nancy Slade appeal from the summary judgment of
    Myers J. of the Superior Court of Justice dated February 3, 2015 dismissing the
    appellants counterclaim against the respondent Tanfi Limited. As a result of
    the dismissal of the counterclaim, the motion judge granted judgment to the
    respondent on two mortgages for $979,713.02.

[2]

The principal ground of appeal is that the motion judges summary
    judgment on the appellants counterclaim is inconsistent with a previous
    judgment by Stinson J. dismissing the respondents motion for summary judgment
    in the original action (before the appellants made their counterclaim). Stinson
    J. refused to grant summary judgment on the basis that there were a number of
    interconnected issues that, in my view, required a detailed examination and
    analysis of the factual matrix that can only take place at a trial.

[3]

More than three years later, the respondent brought its motion for
    summary judgment on the counterclaim. By then, as the motion judge put it, the
    action had fallen into a procedural quagmire. As well, the intervening
    decision of the Supreme Court of Canada in
Hryniak v. Mauldin
, 2014
    SCC 7, had changed the law relating to summary judgments so that, as expressed
    by the motion judge, the emphasis is now on providing the most efficient and
    affordable outcome available to the parties in the interests of justice.

[4]

Against this backdrop, the motion judge decided to conduct a mini-trial
    on a single issue  why the respondent did not make two $35,000 advances after
    the mortgage had gone into default (in fact, the appellants never made even a
    single payment on the mortgage). In the mini-trial, the parties offered
    competing explanations on this issue: the appellants said that these amounts
    were supposed to be advanced to cover the interest payments on the mortgage;
    the respondents position was that it refused to make the advances because the
    appellants had defaulted on their mortgage payments. The motion judge heard the
    evidence and resolved this issue in the respondents favour. In our view, he
    was entitled to do this on the record before him.

[5]

In reaching this decision, we do not think that the motion judge
    violated the principle of
res judicata
. Although it is probably
    unusual to have two motions for summary judgment in the same case, there is no
    reason in logic or in policy to preclude such a possibility in an appropriate
    case.  Here, the pleadings changed between the two motions and so did the law
    relating to summary judgment. This combination of changes meant that the motion
    judges approach was not inconsistent with Stinson J.s previous order. In
    effect, the motion/mini-trial in 2015 gave effect to Stinson J.s order of a
    trial in 2012.

[6]

The appellants raise other issues, including alleged bias on the part of
    the motion judge, factual errors by the motion judge, and potential duplication
    because there is still a counterclaim against a new and different party, Frank
    Manzo. It is not necessary to address these issues; there is simply no merit in
    any of them.

[7]

It is time for the respondent to receive the money the appellants owe
    it. The appeal is dismissed. The respondent is entitled to its costs of the
    appeal which, in accordance with the terms of the mortgage, we fix on a
    substantial indemnity basis at $25,000, inclusive of disbursements and HST.

Doherty
    J.A.

J.C.
    MacPherson J.A.

B.W.
    Miller J.A.


